Case 4:18-cv-00275-RGE-HCA Document 22-4 Filed 03/07/19 Page 1 of 22

IN THE UNITED STATES DISTRICT C()URT
SOUTHERN DISTRICT OF I()WA

 

 

 

(CENTRAL DIVISION)
l
Allied Property and Casualty Insurance )
Company, as subrogee of Betty Davis~ ) Case No.: 4:18-cv-00275-RGE-HCA
Cracraft, )
)
Plaintiff, )
)
vS_ ) PLAINTIFF’S FIRST SET OF REOUESTS
) FOR PRODUCTION TO DEFENDANT
Gree usA, lnc., ) GREE, UsA, INC.
)
)
Defendant. )
)

 

Pursuant to Rule 34 of the Federal Rules of Civil Procedure, Plaintiff, Allied Property and
Casualty Insurance Company, as subrogee of Betty Davis-CracraPt, by and through its attorneys,
and for its First Set of Requests for Production ofDocuments to Defendant GREE USA, Inc., states

as follows:

DEFINITIONS
In these Requests:
l. The Word “person(s)" means all entities and, without limiting the generality of the

foregoing, includes natural persons, joint owners, associations, companies, partnerships, joint
ventures, corporations, trusts and estates;

2. The Word “document(s)” means all written, printed, digital, electronic, recorded
or graphic matter, photographic matter or Sound reproductions, however, produced or
reproduced, pertaining in any manner to the subject matter indicated. including all Written,
recorded, electronically stored or printed material of any kind, including the original and all non-
identical copies Whether different from the original by reason of any notations made on such
copies or otherwise, and including Without limitation correspondence, memoranda, notes,
speeches, press releases, diaries, statistics, letters, telegrams, e-mails, telecopies, minutes,
contracts, reports, studies, surveys, analyses, checks, statements, summaries, receipts, returns,
pamphlets, books, inter-office and intra-ofiice communications offers, notations of any sort of
conversations, telephone calls, meetings or other communications, bulletins, printed matter,
computer print-outs, teletype, telefax, invoices, Worksheets, and all drafts, alterations,
modifications, changes and amendments of any of the foregoing, and also including graphic or

 

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 2 of 22

aural records or representations of any kind (including without limitation, photographs charts
graphs, microflche, microfilm, videotapes recordings motion pictures), and all electronic,
magnetic7 mechanical, electro-mechanical, or electric records representations or data of any kind
(including without limitation data contained on tapes cassettes, disks recordings contained on a
floppy disk, compact disk, hard drive, USB drive, CD media, DVD media, zip drives back-up or
archival media, flash memory or any other electronic, optical, magnetic, mechanical or electro-
mechanical media);

3. The words “identify,” “identity” and “identiflcation” when used with respect to a
document or documents means to describe the documenth documents the date, subject matter,
name(s) or person(s) who write, signed, initialed, dictated or otherwise participated in the
creation of same, the name(s) and address(es) of each person or persons who have possession,
custody or control of said document or documents If any such document was but is no longer,
in your possession, custody or control, in existence, state the date and manner of its disposition;

4. The word incident or incidents means the incidents designated within the
complaint involving dehumiditiers that caught fire in certain residences

5. The term “you” or “yours” as used herein shall refer to Gree USA, lnc. and any of
its employees agents servants or consultants

6. The word “person” or “persons” as used herein shall include, without limitation,
individuals associations partnerships and corporations

7. The term “defendant” and “defendants” as used herein shall refer to Gree USA,
Inc. and any of their employees agents or servants and any of its employees or agents

8. Whenever the context in which words are used in these requests indicate or
suggest that such is the intent, words in the singular can include the plural, and vice versa, and
words in the masculine, feminine or neuter shall include each of the other genders.

9. The term “investigation” as used herein shall refer to any probe or inquiry into the
incident as defined above.

l(). The term “product(s)” as used herein shall refer to the portable dehumidifiers
referenced within Plaintiffs’ operative Complaint, and shall include all components or
subcomponents of the product.

ll. The term “the dehumidifier” or “subject dehumidifier” shall refer specifically to
the dehumidifier in the premises at issue in this lawsuit at the time of the incident complained of
in this lawsuit.

l2. The term “substantially similar dehumiditiers” shall refer all makes and model

dehumidifiers manufactured by Gree Electric Appliance, Inc. of Zhuhai and that were recalled in
2012, 2013 or 2014.

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 3 of 22

13. The term “your dehumidifiers” shall refer to all makes and models of
dehumidifiers manufactured, designed, distributed or sold after January l, 2006 by you, Gree
Electric Appliance_, Inc. of Zhuhai, MJC, Soleus or any defendant named in this action.

14. The term MJC shall refer to Defendant MJC America, Ltd., and/or its parent
entities subsidiaries affiliates divisions holding companies joint ventures officers directors
employees and/or agents successors heirs co-venturers and all other persons acting on behalf
of, or under its direction or control.

15. The term “Gree Hong Kong” refers to Defendant Hong Kong Gree Electric
Appliance Sales Ltd., and/or its parent entities subsidiaries affiliates divisions holding
companies joint ventures officers directors employees and/or agents successors heirs co-
venturers and all other persons acting on behalf of, or under its direction or control.

16, The term “Gree China” refers to Defendant GREE ELECTRIC APPLIANCES,
[NC. OF ZHUHAI, and/or its parent entities subsidiaries affiliates divisions holding
companies joint ventures officers directors employees and/or agents and all other persons
acting on behalf of, or under its direction or control.

REOUESTS FOR PRODUCTION

Reguest No. 1:

All documents including all discovery materials depositions deposition exhibits trial
exhibits and all other non-privileged documents relating or directly or indirectly to MJC
America, Ltd. v. Gree Electric Appliances Inc. of Zhuhai, et al., United States District Court for

the Central District of California, 2213-cv-04264.

RESPONSE:

Reguest No. 2:
All trial exhibits from MJC Amerl`ca, LTD v Gree Electric Appliance, Inc. of Zhuhal`,

Case No. lB-cv-04264, United States District Court for the Central District of California.

RESPONSE:

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 4 of 22

Reguest No. 32
All Underwriter’s Laboratory (“UL”) files concerning the dehumidifiers and substantially

similar dehumidifiers and compliance with UL standard 474 and Standard 94.

RESPONSE:

Reguest No. 4:

All documents relating, directly or indirectly, to the design of the dehtlmidihers and
substantially similar dehumidifiers, including any design drawings cut sheets and any changes or

modifications

RESPONSE:

Reguest No. 52

All documents relating, directly or indirectly, to any correspondence or exchange to or
from the United States Consumer Product Safety Commission concerning the dehumidifiers and
substantially similar dehumidifiers including any and all documents relating to any consumer

complaints and recalls of the dehumidifiers.

RESPONSE:

Reguest No. 6:

All documents relating, directly or indirectly, to the recall including any documents and
exchanged with Gree Electric Appliance, Inc. of Zhuhai concerning the dehumidifiers and
substantially similar dehumidifiers including any and all information concerning the return of

dehumidifiers the amount paid and the number of dehumidifiers that have not yet been returned.

RESPONSE:

LEGAL\38630768\1

 

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 5 of 22

Reguest No. 7:

An exemplar dehumidifier and an exemplar dehumidifier for all substantially similar

dehumidifiers.

RESPONSE:

Reguest No. 8:

All documents relating, directly or indirectly, to any claim made by any person that the
dehumidifier or a substantially similar dehumidifier overheated, emitted smoke and/or started a

fire.

RESPONSE:

Reguest No. 9:
All documents exchanged between Gree USA, MJC America, Ltd., Gree Electric

Appliance, Inc. of Zhuhai and Hong Kong Electric Appliances Soleus Ltd., or relating directly
or indirectly to any claim made by any person that the dehumidifier or a substantially similar

dehumidifier overheated, emitted smoke and/or started a fire.

RESPONSE:

Reguest No. 101

All documents relating to the materials and plastics used in the dehumidifier and

substantially similar dehumidifiers.

RESPONSE:

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 6 of 22

Reguest No. 11:

All documents concerning, involving or in any way related to the design, assembly,
manufacture, testing_, inspection and distribution and sale of the subject dehumidifier and all

substantially similar dehumidifiers.

RESPONSE:

Reguest No. 12:

All documents reflecting design objectives design criteria and performance

specifications of the product and all substantially similar dehumidifiers.

RESPONSE:

Reguest No. 13:

All documents related to any design changes requested by General Electric concerning
products manufactured by Gree Electric Appliances Inc. of Zhuhai for General Electric from

2006 through 2016.

RESPONSE:

Reguest No. 14:

All correspondence and communications with General Electric concerning the design,
manufacture and distribution of dehumidifiers for General Electric from 2006 through the

present.

RESPONSE:

Reguest No. 152

All documents reflecting any changes alterations or modifications in any of the

following:

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 7 of 22

A. performance specifications of the product and substantially similar
products;

B. design objectives for the product and substantially similar products

C. design criteria for the product and substantially similar products

D. quality assurance procedures used in connection with the design,

manufacture and assembly of the product;
E. instructions for the use of the product

RESPONSE:

Reguest No. 16:

All documents concerning, involving or in any way related to complaints and claims
concerning the product or Substantially similar product designed, tested, created, manufactured,
assembled, sold or distributed by you and/or Gree Electric Appliance, Inc. of Zhuhai. This

request includes all investigations performed by you in relation to said complaints and claims

RESPONSE:

Reguest No. 17:

All documents exchanged between you, Gree Electric Appliances Inc. of Zhuhai and
Hong Kong Gree Electric Appliance Sales Ltd. concerning the following:
A. the formation of Gree USA;

B. the design, manufacture, sale and distribution of dehumidifiers
manufactured by Gree Electric Appliances Inc. of Zhuhai;

C. complaints concerning overheating and/or fires caused by dehumidifiers
manufactured by Gree Electric Appliance, Inc. of Zhuhai;

D. reporting to the Consumer Product Safety Commission concerning hazards
associated with the dehumidifiers;

E. correspondence with UL concerning any certification of the dehumidifiers.

RESPONSE:

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 8 of 22

Reg uest No. 18:

All reports and correspondence to and from any independent testing laboratory or
engineering group concerning any dehumidifiers manufactured, distributed, sold or distributed
by you after 2006, including the Intek reports and correspondence, and Exponent reports and

correspondence

RESPONSE:

Reguest No. 19:

Any documents related to any indemnification agreement among and between Gree
Electric Appliances Inc. of Zhuhai, Hong Kong Gree Electric Appliance Sales Ltd., and Gree

USA relating to any claims concerning the dehumidifier and substantially similar dehumidifiers.

RESPONSE:

Reguest No. 20:

All reports correspondence_, information relied upon, curriculum vitae for any experts

you intend to testify on your behalf at the time of trial- including damages experts

RESPONSE:

Reguest No. 21:

Any documents reports and correspondence exchanged between Charlie Loh and
Jimmie Loh with Gree China and Hong Kong Gree Electric Appliance Sales Ltd. regarding
consumer complaints about and concerns with the dehumidifier and substantially similar

dehumidifiers.

RESPONSE:

LEGAL\38630768\1

 

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 9 of 22

Reguest No. 222

Any documents reports and correspondence regarding Larry Lam’s, employee of Hong Kong
Gree Electric Appliance Sales Ltd., and engineer Ju’s employee of Gree China, meeting or

meetings with Charlie Loh and Jimmie Loh during September 2012.

Reguest No. 23:

All documents related to the substantiation of any claim that your dehumidifiers are or
ever were properly UL certified
Reguest No. 24:

Copies of any packaging or trade dress marketing materials for your dehumidifiers

wherein it states that your dehumidifiers are UL certified

Reguest No. 25:

Please produce all documents identified in your responses to Plaintiff’ s First Set of

Interrogatories to Gree USA, lnc., served herewith.

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 10 of 22

Dated: October 18, 2018

til/§§

 

Kevin J. Driscoll AT0002245
Finley Law Firm, P.C.

699 Walnut Street, Suite 1700
Des Moines IA 50309

Phone: 515.288.0145

kdriscollgE>Hnleylaw.com

and

l\/[arisa L. Saber (admittea’ PHV)
Cozen O’Connor

123 N. Wacker Dr.. Suite 1800
Chicago. Illinois 60606

Phone: (312) 382-3100

Fax: (312) 382-8910

msaber§a;cozen.com
Attorneys for Plaintijj"

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 11 of 22

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the aforesaid Plaintiff’s First Set of Requests for
Production of Documents to Defendant Gree, USA, Inc. has been sent for service via e-mail
and U.S. l\/lail this 18th day of October, 2018.

Donna R. l\/Iiller

Clark l. Mitchell

GREFE & SIDNEY, P.L.C.
500 E. Court Avenue, Suite 200
P.O. Box 10434

Des Moines, IA 50306
dmiller@grefesidnev.com
cmitchell@grefesidnev.com

 

Attomeys for Defendant

fig

 

LEGAL\38630768\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 12 of 22

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

 

 

 

(CENTRAL DIVISION)
)
Allied Property and Casualty Insurance )
Company, as subrogee of Betty Davis- ) Case No.: 4:18-cv-00275-RGE-HCA
Cracraft, )
)
Plaintiff, )
)
vs_ ) PLAINTIFF’S FIRST SET OF
) INTERR()GATORIES TO DEFENDANT
Gree usA, Inc., ) GREE, USA, INC.
)
)
Defendant. )
)

 

Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff, Allied Property and
Casualty Insurance Company, as subrogee of Betty Davis-Cracraft, by and through its attorneys

and for its First Set of Interrogatories to Defendant GREE USA, Inc., states as follows:

DEFINITIONS

ln these lnterrogatories:

1. The word c‘person(s)” means all entities and, without limiting the generality of the
foregoing, includes natural persons joint owners associations companies partnerships joint
ventures corporations trusts and estates;

2. The word “document(s)” means all written, printed, digital, electronic, recorded
or graphic matter, photographic matter or sound reproductions however, produced or
reproduced, pertaining in any manner to the subject matter indicated;

3. The words “identify,” “identity” and “identification” when used with respect to a
person or persons means to state the full name and present or last known job title, and the name
and address and his present and last known employer;

4. The words “identify,” “identity” and “identification” when used with respect to a
document or documents means to describe the document or documents the date, subject matter,
name(s) or person(s) who write, signed, initialed, dictated or otherwise participated in the
creation of same, the name(s) and address(es) of each person or persons who have possession,
custody or control of said document or documents If any such document was but is no longer,
in your possession, custody or control, in existence, state the date and manner of its disposition;

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 13 of 22

5. The words “identify,” "identity” and “identification” when used with respect to a
conversation means:

A. The time of such conversation;

B. The place of such conversation;

C. The identity of each person who participated in or overheard the
conversation;

D. The substance of the conversation including who said what;

E. Whether any minutes notes or memoranda were kept, and if so, identify

the custodian of such documents

6. The word incident or incidents means the incidents designated within the

complaint involving dehumidifiers that caught fire in certain residences

INTERROGATORIES

Interrogatog No. 1:

Please identify the dehumidifier at issue in this lawsuit by model number, serial number,
date of manufacturer and identify what entity purchased the product from GREE ELECTRIC
APPLlANCES, INC. OF ZHUHAI (hereinafter identified as “Gree China”) for the purposes of

importing the product into the United States.

ANSWER:

Interrogato§y No. 2:
Please identify all standards that Gree USA has provided to its employees and/or

contractors since January 1, 2008 concerning the inspection, repair or recall of Gree China

dehumidifiers.

ANSWER:

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 14 of 22

Interrogato§y No. 3:

Please identify all policies manuals and/or guidelines Gree USA has used/created since
January l, 2007 relating to, in whole or in part, the inspection of Gree China dehumidifiers

and/or reporting the need for inspection, repair, or recall relating to any fire hazard.

ANSWER:

Interrogator_'y No. 4:

Please identify all documents relating to, referring to, and/or evidencing any concerns

Gree USA had regarding a potential fire hazard associated with dehumidifiers from Gree China.

ANSWER:

Interrogator_'y No. 5:

Please identify all documents relating to or concerning any communications between
Gree USA and Gree China regarding potential fire hazards associated with dehumidifiers from

Gree China.

ANSWER:

Interrogatog No. 6:

Please identify all documents which refer to, relate to and/or evidence any policies
guidelines and/or procedures for removing, preserving and/or destroying evidence located within
the Gree USA based offices

ANSWER:

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 15 of 22

Interrogato_r_'y No. 7 :

Please identify all documents which refer to, relate to and/or evidence any expert reports

which discuss a design defect within Gree China dehumidifiers.

ANSWER:

Interrogator_'y No. 8:

Please identify all documents which refer to, relate to and/or evidence Gree USA’s
decision to halt sales of Gree China dehumidifiers between January l, 2012 and December 31,
2013.

ANSWER:

Interrogator_'y No. 9:

Please state whether Gree USA resumed selling Gree China dehumidifiers after
December 1, 2012, and if so, please identify
A. all records relating to same;
B the date that your or Gree Zhuhai resumed sales
C. the reason for the resumption of sales;
D

all persons involved in the decision to resume the sales;

E. the total volume of sales for you and Gree Zhuhai dehumidifiers in the
United States from December 1, 2012 to the present;

F. the total revenue broken down by state for your dehumidifrers sold in the
United States from December 1, 2012 to the present

ANSWER:

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 16 of 22

Interrogato§y No. 10:
Please state whether any third party performed any testing on the dehumidifiers If so,

identify:
A. all records relating to same;
B. the name of the testing agency;
C. the date of the testing;
D. the reason for the testing;
E. all results of the testing.
ANSWER:

Int'errogato§y No. 1 l:

State whether you received any complaints from customers who purchased a

dehumidifrer in the last 10 years regarding any potential fire hazards If so, identify:

A. all records relating to same;
B. identify the product by model number, serial number, SKU number,
upc number, date of manufacturer and identify what entity purchased

the product from Gree China for the purposes of importing the product
into the United States;

C. the reason for the complaint;

D. identify all remedial measures taken to address the customer’s
complaint

E. state with particularity what you did to investigate such complaints

ANSWER:

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 17 of 22

Interrogatog{ No. 12:

Please state all annual sales figures associated with Gree USA dehumidifiers in the U.S.
market in the last 10 years separated and identified by year and by model numbers SKU

numbers UPC number, and broken down by state.

ANSWER:

Interrogato§y No. 13:

Please state all annual revenue associated with Gree USA dehumidifiers in the U.S.
market in the last 10 years separated and identified by year and by model numbers SKU

numbers UPC number, and broken down by state.

ANSWER:

Interrogatogj No. 14:

Please state annual volume of dehumidifiers you shipped to the U.S. market in the last 10

years separated and identified by year and by model numbers

ANSWER:

Interrogato!_'y No. 15:

Please state all returns and refunds associated with your dehumidifiers in the U.S. market
in the last 10 years separated and identified by year and by model numbers SKU number, and
UPC number, and broken down by state.

ANSWER:

LEGAL\3 8630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 18 of 22

Interrogatory No. 16:

Please identify all makes and models of deliumidifiers sold into the U.S. market by you in
the last 10 years by providing SKU number, UPC number, product number, product name, and

any trade name associated with each product.

ANSWER:

Interrogator_'y No. 17:

Please state all actions taken by you in response to any recall of your dehumidifiers in the
last 10 years

ANSWER:

Interrogato§y No. 18:
Did you investigate the November 29, 2015 Betty Davis-Cracraft residence fire? If so,

identify all employees with knowledge of the cause of the fire and all records including
photographs relating to said investigation

ANSWER:

Interrogatoi_'y No, 19:

Identify all Gree USA employees responsible for any decisions to halt sales of Gree

China dehumidifiers from 2008 until the current date.

ANSWER:

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 19 of 22

Interrogator_'y No. 20:

State with particularity your policy for claims alleging your products caused any fire or
property damage

ANSWER:

Interrogatog; No. 21:

State the total number of claims that have been made alleging your dehumidifiers caused

any fire or property damage

ANSWER:

Interrogatog§ No. 22:

State with particularity all amounts you have paid in response to any claims made
alleging that your dehumidifrers caused any fire or property damage by describing the date of the
claim, the date of payment, the identity of the claimant, the identity of the party you paid in

response to the claim, and the amount paid on each the claim.

ANSWER:

Interrogatog No. 23:

ls your response to each request for admission served with these interrogatories an
unqualified admission? If not, for each response that is not an unqualified admission:

(a) state the number of the request;

(b) state all facts upon which you base your response;

(c) state the names addresses and telephone numbers of all persons who have knowledge
of those facts; and

(d) identify all documents and other tangible things that support your response and state
the name, address and telephone number of the person who has each document or thing.

ANSWER:

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 20 of 22

VERIFICATION
STATE OF )
) ss
COUNTY OF )
1 , being first duly sworn on oath, deposes and states that he is a duly
authorized representative of , Defendant herein, and as such is authorized to

execute this verification. That he has read the foregoing answers to Interrogatories; that the
Answers are subject to inadvertent or undiscovered errors and are necessarily limited by the
records and information currently in existence, presently recollected, and thus far discovered; that
the answers and responses were prepared with the assistance of counsel and certain matters stated
therein are not within his personal knowledge, but were based on knowledge or information
supplied by others and subject to the limitations therein, the answers are true to the best of his
knowledge and belief.

Dated this day of 2018.

LEGAL\3 8630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 21 of 22

Dated: October 18, 2018

“1\/1§§\

By.

 

Kevin J. Driscoll AT0002245
Finley Law Firm, P.C.

699 Walnut Street, Suite 1700
Des Moines IA 50309

Phone: 515.288.0145

kdriscoll(a;finleylaw.com

and

Marisa L. Saber (admitted PHV)
Cozen O`Connor

123 N. Wacker Dr., Suite 1800
Chicago. Illinois 60606

Phone: (312) 382-3100

Fax: (312) 382-8910
msaber@cozen.com

Attorneys for Plaintiff

 

LEGAL\38630766\1

Case 4:18-cv-OO275-RGE-HCA Document 22-4 Filed 03/07/19 Page 22 of 22

CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the aforesaid Plaintiff’s First Set of
Interrogatories to Defendant Gree, USA, Inc. has been sent for service via e-mail and U.S. l\/Iail
this 18th day of October. 2018.

Donna R. Miller

Clark 1. Mitchell

GREFE & SIDNEY, P.L.C.
500 E. Court Avenue, Suite 200
P.O. Box 10434

Des l\/loines 1A 50306
dmiller@grefesidnev.com
cmitchell@grefesidnev.com

 

Attorneysfor Defendant

rig

 

LEGAL\38630766\1

